DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over et al Balasubramanian et al (“Balasubramanian”), US Pub. 2006/0245454 A1, in view of Langrind et al (“Langrind”), US Pub. 2003/0120822.
Regarding claims 1, 11 and 16, Balasubramanian discloses a method and circuit for precisely synchronizing clocks in separate nodes on a communication network, comprising: a first electronic device; a second electronic device in communication with the first electronic device; and a physical connection in electronic communication with the first electronic device and in physical communication with the second electronic device (see fig. 8, the electronic device 12 communicates with the electronic device 13 over a physical connection); wherein the first electronic device changes an electrical signal to the physical connection in response to the first electronic device detecting a problem with the second electronic device (see fig. 8, link failure at 17). Balasubramanian does not disclose wherein the physical connection causes (1) the second electronic device to restart or (2) a power supply to the second electronic device to be interrupted. Langrind discloses this feature at p. [0907]-[0908]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the feature disclosed by Langrind into Balasubramanian’s system that will allow the network device to have increased network service capacity (Langrind, [0908]).
Regarding claim 2, Balasubramanian in view of Langrind does not explicitly  disclose wherein the physical connection comprises a normally open (NO) relay; wherein the first electronic device changes the electrical signal to the physical connection by removing a voltage source to open the NO relay; and wherein the NO relay physically interrupts power to the second electronic device. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claim 3, Balasubramanian in view of Langrind does not explicitly  disclose wherein the physical connection comprises a normally closed (NC) relay; wherein the first electronic device changes the electrical signal to the physical connection by providing a voltage source to open the NC relay; and wherein the NC relay physically interrupts power to the second electronic device. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claims 4, 12-13, and 17-18,  Balasubramanian in view of Langrind does not explicitly  disclose wherein the physical connection comprises a solenoid; wherein the first electronic device changes the electrical signal to the physical connection by providing a voltage source to the solenoid; wherein the voltage source causes a plunger in the solenoid to move from a retracted position to an extended position; and wherein the solenoid in the extended position physically presses a power button on the second electronic device for a predetermined amount of time.  Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claims 5 and 19, Balasubramanian in view of Langrind does not explicitly disclose wherein the solenoid physically pressing the power button on the second electronic device for a first predetermined amount of time causes the second electronic device to restart; and wherein the solenoid physically pressing the power button on the second electronic device for a second predetermined amount of time causes the second electronic device to reboot.  Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claim 6, Balasubramanian in view of Langrind does not explicitly  disclose wherein the first predetermined amount of time is shorter than the second predetermined amount of time.  Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claim 7, Balasubramanian in view of Langrind does not explicitly  disclose wherein the first electronic device detecting the problem with the second electronic device comprises detecting that at least one of a memory usage or a processor usage of the second electronic device exceeds a threshold. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claims 8, 14 and 20, Balasubramanian in view of Langrind does not explicitly  disclose wherein the second electronic device is in communication with the first electronic device within a closed test environment. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into Balasubramanian in view of Langrind system as a designer’s choice.
Regarding claim 9, the second electronic device is in communication with the first electronic device in the Balasubramanian’s system inherently via a primary communication channel and a secondary communication channel (see fig. 8, [0046]). 
Regarding claims 10 and 15, Balasubramanian discloses wherein the first electronic device is configured to detect the problem with the second electronic device based at least in part on a lack of a response from the second electronic device to a data signal sent by the first electronic device to the second electronic device (p. [0046])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463